Judgment unanimously reversed on the law and petition dismissed. Memorandum: Petitioner was not entitled to credit for time he spent in jail before he was delivered to the Federal authorities because this time was credited to the undischarged term of his previously imposed Federal sentence. Penal Law § 70.30 (3) expressly provides that jail time "shall not include any time that is credited against the term or maximum term of any previously imposed sentence to which the person is subject.” (Appeal from judgment of Supreme Court, Erie County, Flaherty, J. — art 78.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.